Citation Nr: 0722998	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  04-27 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Smith, Associate Counsel






INTRODUCTION

The veteran served on active duty from August 1944 to April 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Montgomery, Alabama, Regional Office (RO) of the 
Department of Veterans Affairs (VA) denying the veteran's 
claim for TDIU.  In July 2007, the veteran filed a motion to 
advance his case on the Board's docket.  The motion was 
granted the same month.

The Board notes that the veteran, through the statements of 
others (i.e., his physician's January 2003 letter and a 
February 1998 letter from a shipmate), appear to have raised 
an issue of entitlement to service connection for nerve 
damage to his face due to an injury in service.  As this 
matter has not been addressed by the RO, the Board refers it 
to the RO for additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

In support of his claim, the veteran maintains that his 
service-connected hearing loss disability precludes gainful 
employment.  The medical evidence of record does not address 
whether the disability would prevent the veteran from 
securing or following a gainful occupation.  38 C.F.R. 
§ 4.16(a) (2006).  

VA must assist a claimant in obtaining evidence necessary to 
substantiate a claim.  38 U.S.C.A. § 5103A.  Where, as here, 
there is a claim of unemployability, VA must obtain a 
competent medical opinion from an examiner, subsequent to his 
or her review of the record and/or a physical examination, to 
determine whether it is at least as likely as not that the 
veteran's service-connected disabilities alone render him 
unable to secure or follow a substantially gainful 
occupation.  See 38 U.S.C.A. § 5103A; see also Colayong v. 
West, 12 Vet. App. 524, 538-40 (1999); Friscia v. Brown, 7 
Vet. App. 294, 297 (1994).  Because to date VA has not 
solicited such an opinion, the Board finds that one must be 
obtained.

Moreover, the most recent VA examination is almost five years 
old and a fresh examination would be helpful.  Whether a 
medical examination is "contemporaneous" depends on the 
circumstances of the case.  See Snuffer v. Gober, 10 Vet App. 
400 (1997), and Caffrey v Brown, 6 Vet App 377, 381 (1994).

Accordingly, the case is REMANDED for the following action:

1.  A corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), must be provided.  The 
corrective notice must include an 
explanation as to the information or 
evidence needed to establish a total 
disability rating for compensation based on 
individual unemployability, and an 
explanation as to the information or 
evidence needed to determine an effective 
date for a grant, if any, as outlined by 
the United States Court of Appeals for 
Veterans Claims (Court) in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  
This notice should be issued prior to 
further readjudication, such as in a 
supplemental statement of the case (SSOC).

2.  Schedule a VA examination with an 
appropriate physician to determine the 
current severity of the veteran's service-
connected hearing loss disability.  The 
claims folder must be made available to 
the physician for review before the 
examination.  All indicated tests and 
studies should be conducted.  The 
physician should describe the nature and 
severity of any complications related to 
this disability.  The physician should 
specifically address whether it is at 
least as likely as not that the veteran's 
service-connected disability alone renders 
him unable to secure or follow a 
substantially gainful occupation.  All 
reasons in support of the physician's 
opinion should be included in the 
examination report.  

3.	Thereafter, VA should review the 
veteran's claim.  If any benefit remains 
denied, VA should issue a supplemental 
statement of the case to the veteran and 
his representative and provide an 
appropriate opportunity for the veteran to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



